PER CURIAM.
Our review of the record reveals the existence of genuine issues of material fact as to whether appellee negligently failed to maintain its driveway, failed to inspect its premises for dangerous conditions, or failed to warn appellant of a dangerous condition in the driveway. Accordingly, we reverse the final summary judgment and remand for further proceedings consistent with this opinion.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
LETTS and GARRETT, JJ., and WALDEN, JAMES H., Senior Judge, concur.